Citation Nr: 1715995	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include acquired psychiatric disabilities such as depression and posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2010 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  While the Veteran was unable to attend the hearing due to an unforeseen transportation issue, his attorney appeared and offered argument on his behalf.  A transcript of that hearing is in the claims file.  Subsequently, the Board remanded these matters in September 2015.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted in the Introduction, this case was remanded by the Board in September 2015, with directions to afford the Veteran a VA examination and a social survey to address his employability.   The Veteran was scheduled for VA examination in July 2016 and again in August 2016, but did not appear.  The record shows that he provided good cause for his failure to appear for the examinations and the Board finds this to be sufficient grounds for another remand to allow the Veteran at least one more opportunity for an examination.  See Report of General Information, received 07/20/2016, p. 2 (noting a scheduling conflict and requesting that the examination be rescheduled for 8/5/16 or later); Report of General Information, received 08/18/2016, p. 2 (noting that he did not have the money to make to the appointment and stating that he would make a rescheduled examination).  The Board is provided the Veteran the benefit of the doubt and wants the Veteran to make his best effort to attend the rescheduled examination as the evidence obtain will likely be material to his appeal. 

The Board notes that the Veteran currently has no service-connected disabilities.  As such, the outcome of his claim for TDIU is inextricably intertwined with the outcome of his claim of service connection for residuals of TBI.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Veteran for a VA examination to determine if he has any residuals of TBI, to include acquired psychiatric disabilities such as depression and PTSD and, for any such disability which may be found, whether it is at least as likely as not (probability 50 percent or greater) the result of the Veteran's military service.  

The examiner should consider the incident which the Veteran described in service involving being attacked on the basketball court and indicate whether such an event would be likely to result in the disabilities manifested by the Veteran.

The examiner should specifically set forth any current diagnoses of any physical or psychiatric residuals of any TBI and should describe the symptoms related to such diagnoses.  To the extent possible, the examiner should provide a discussion of the etiology of any diagnoses.  

For each opinion offered, the examiner is asked to explain the reasons or rationale.  Complete access to all electronic records, including Virtual VA and VBMS, should be provided to the examiner to aid in rendering an opinion.

IF the examiner finds that the Veteran has a disability which is at least as likely as not (probability 50 percent or greater) the result of service, the examiner should also set forth a description of the symptoms with respect to the Veteran's ability to sit, stand, lift, carry, concentrate, follow directions, and interact with others.  Additionally, any comments on the Veteran's ability to function in an occupational environment would be useful.

2. The Veteran should be advised of his responsibility to attend the VA examination or to provide good cause for his failure to attend under 38 C.F.R. § 3.655(b).

3. After the above directions have been satisfied, the appeal should be readjudicated and a supplemental statement of the case (SSOC) should be issued.  The Veteran and his attorney should be provided with an opportunity to respond.  If the benefits sought on appeal are not granted in full, the matter should be then returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

